UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-34530 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware 76-0586680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 331 N. Main Street, Euless, Texas 76039 (Address of principal executive offices, including zip code) (817) 835-4105 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ Indicate by check mark whether the registrant has filed all documents required to be filed by Sections 12, 13 or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes þ No ¨ As of the close of business on November 8, 2012, U.S. Concrete, Inc. had 13,372,114 shares of its common stock, par value $0.001 per share, outstanding (excluding 118,544 treasury shares). U.S. CONCRETE, INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II – Other Information Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 SIGNATURE 35 INDEX TO EXHIBITS 36 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash — Trade accounts receivable, net of allowances of $3,536 and $3,967 at September 30, 2012 and December 31, 2011, respectively Inventories Deferred income taxes Prepaid expenses Assets held for sale — Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation, depletion and amortization of $34,892 and $25,069 atSeptember 30, 2012 and December 31, 2011, respectively Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Derivative liabilities Total current liabilities Long-term debt, net of current maturities Other long-term obligations and deferred credits Deferred income taxes Total liabilities Commitments and contingencies (Note 15) Equity: Preferred stock — — Common stock 13 13 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost ) ) Total stockholders’ equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of goods sold before depreciation, depletion and amortization Selling, general and administrative expenses Depreciation, depletion and amortization Loss/(gain) on sale of assets 67 96 ) ) Income (loss) from operations ) Interest expense, net ) Derivative (loss) income ) ) Loss on extinguishment of debt ) — ) — Other income, net (Loss) income from continuing operations before income taxes ) ) ) Income tax (benefit) expense ) ) (Loss) income from continuing operations ) ) ) Income (loss) from discontinued operations, net of taxes ) Net (loss) income $ ) $ $ ) $ ) Basic (loss) earnings per share: (Loss) earnings from continuing operations $ ) $ $ ) $ ) Earnings (loss) from discontinued operations, net of taxes ) Net (loss) earnings per share – basic $ ) $ $ ) $ ) Diluted (loss) earnings per share: (Loss) earnings from continuing operations $ ) $ $ ) $ ) Earnings (loss) from discontinued operations, net of taxes ) Net (loss) earnings per share –diluted $ ) $ $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Unaudited) (in thousands) Common Stock Additional Accumulated Treasury Total Shares Par Value Paid-In Capital Deficit Stock Equity BALANCE, December 31, 2010 $
